On rehearing, the point is made that there is no just ground for holding that co-relator is estopped by acquiescence, by himself or his predecessors in title, for eight years after the Act of 1925 was adopted, before attacking it on the ground that it sought to embrace within the municipality an unreasonably large area which could not be within the zone of possible or probable municipal improvements or benefits.
In behalf of co-relator, it is argued that Ellen S. Quay, of whose will and estate he is the executor, sold the property involved in June, 1925, and took back a purchase money mortgage, which she did not file a bill to foreclose until June, 1930; that she afterwards bid in the property at the foreclosure sale, there being no other bidders; that during that period she did not have the legal title, and hence could not have questioned the validity of the Act of 1925 taking in this property; that Ellen S. Quay died in November, 1931; that co-relator was appointed executor on September 5, 1933, and almost immediately thereafter caused this action in quo warranto to be filed. The action seeks an ouster only of co-relator's lots.
It is also argued that the mere fact that the City saw fit to issue bonds would not create an estoppel against the co-relator or the decedent. It was not our intention to so hold. We merely mentioned this fact in our former opinion as an illustration that many things might happen in the history of a municipality, after the establishment or extension of *Page 496 
its boundaries, in part resulting from reliance upon the validity of such establishment or extension, and that persons interested in property located within the territory thus embraced by the Legislature should not acquiesce in such inclusion within the city limits for an unreasonable length of time, and that to do so would work an estoppel.
We are still of the opinion that a legislative Act establishing or extending the boundaries of a municipality cannot be attacked by property owners on the grounds and for the purpose here asserted after eight years have elapsed, during which period all parties interested in the property thus taken in including co-relator's predecessor in title, had acquiesced in the action of the Legislature. The mere fact that there had been changes in the ownership of the legal title during that period would not affect the question.
Former opinion and judgment reaffirmed on rehearing.
WHITFIELD, C. J., and TERRELL and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.
DAVIS, J., not participating.